





CITATION:
Pintar Manufacturing
          Corp. v. Consolidated Wholesale Group Inc., 2011 ONCA 805



DATE: 20111219



DOCKET: C54100



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., Epstein J.A. and Pardu J. (
ad hoc
)



BETWEEN



Pintar Manufacturing Corp.



Plaintiff (Respondent in Appeal)



and



Consolidated Wholesale Group Inc. and
Christopher
          Hinn also known as Chris Hinn



Defendant (Appellant)



Richard P. Quance, for the defendant (appellant)



Rebecca Gosevitz, for the plaintiff (respondent in appeal)



Heard and released orally:
December 8, 2011



On appeal from the judgment of Justice Conway of the Superior
          Court of Justice dated July 26, 2011.



ENDORSEMENT



[1]

The motion judge correctly concluded that there was no issue requiring a
    trial.  The record on the motion enabled the motion judge to appreciate fully
    the issues and the evidence.  A trial was not necessary.

[2]

There was ample evidence to support the motion judges conclusion that
    the appellants email at 5:31 p.m. on July 30, 2009 was intended to, and did
    constitute a binding guarantee.  That email read as follows:

I will personally guarantee the debt to Pintar in
    full.

Signed Chris

[3]

In coming to this conclusion, it was open to the motion judge to
    consider the exchange of emails that preceded the 5:31 p.m. email as part of
    the factual matrix within which that email was sent.

[4]

Initially, the appellant offered to provide a guarantee.  Later in the
    exchange, the respondent requested a guarantee.  The appellant responded
    providing the email referred to above.

[5]

When the appellant sent the email at 5:31 p.m., all of the elements
    necessary to create a binding guarantee were present.  The amount of the debt
    was clear, the debt had crystallized, the appellant knew the terms of the
    contract giving rise to the debt, and the appellant provided an email
    signature.  The consideration for the guarantee was forbearance in collecting
    the debt.

[6]

The appeal is dismissed.

[7]

Costs to the respondent, fixed at $6,000, inclusive of disbursements and
    all applicable taxes are to be paid within 30 days.

D. OConnor A.C.J.O.

G.J.
    Epstein J.A.

G. Pardu J. (
ad hoc
)


